DETAILED ACTION
Claims 1, 3-6, and 8-17 filed June 10th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 10th 2022  have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Examiner relies upon both Wu and Barachant to teach the limitation “a protocol generating unit for generating a protocol that provides predetermined tasks that can be performed by controlling the avatar's motion, and determines if the avatar performed the predetermined tasks wherein the protocol includes: an evaluation protocol for evaluating the user's biosignal characteristics; or a training protocol for enhancing the user's biosignal.” Wu teaches controlling the avatars motion with gestures and Barachant teaches a protocol generating unit for generating a protocol that provides predetermined tasks that can be performed by directing the user’s motion and determines if the user performed the predetermined tasks wherein the protocol includes: an evaluation protocol for evaluating the user's biosignal characteristics; or a training protocol for enhancing the user's biosignal. It would be obvious to one of ordinary skill in the art to combine the references by mapping the user’s motion onto the avatar as taught by Wu and using the training and evaluating protocols for user motion as taught by Barachant. Therefore, the Applicant’s argument is not persuasive and the claims remain rejected. 
With regards towards applicant’s argument asserting that Barachant et al. (US2020/0310539) fails to teach “a protocol generating unit for generating a protocol that provides predetermined tasks that can be performed by controlling the avatar's motion, and determines if the avatar performed the predetermined tasks wherein the protocol includes: an evaluation protocol for evaluating the user's biosignal characteristics; or a training protocol for enhancing the user's biosignal,” the Examiner must respectfully disagree. Previously cited paragraphs 78 and 132 teaches for each time point or window size, a user specific model may be trained, and the performance of the resulting classifier(s) or mode(s) may then be evaluated. Paragraphs 42-45 of Barachant elaborate further upon the training protocol. The detector model is designed to capture and interpret meaningful features from human gestures in an unsupervised or self-supervised way. The dataset includes EMG signals corresponding to index and middle finger taps divided into a training set including 50 consecutive finger taps for each finger recorded at approximately 2Hz. Thus, it is reasonable for one of ordinary skill in the art to recognize that the detector model has a training protocol that involves creation of a training set directing the user to perform 50 consecutive finger taps for each finger. Furthermore, the models developed are evaluated for accuracy as discussed in paragraphs 84-88 of Barachant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2018/0232051) in view of Barachant et al. (US2020/0310539). Barachant takes priority from the provisional application 62/826478 filed March 29th 2019. 

 	Consider claim 1, where Wu teaches a biosignal-based avatar control system, comprising: an avatar generating unit that generates a user's avatar in a virtual reality environment; (See Wu figure 4 and paragraphs 49-65, 69 where the system can generate a user’s avatar 420 in the 3D game space 410, which may be a virtual reality space) a biosignal measuring unit that measures the user's biosignal using a sensor; (See Wu paragraph 24 where sensors 128 are configured to detect bio signals such as signals from devices such as an electroencephalogram (EEG), an electromyography (EMG), or an electrooculogram (EOG))  a command determining unit that determines the user's command based on the measured biosignal; (See Wu paragraphs 24, 29-33 where an event detector 210 gathers data from the external sensors to control location or orientation of the avatar) an avatar control unit that controls the avatar to perform a motion corresponding to the command; (See Wu paragraph 33 where the data collector 230 collects information about the user to determine the avatar’s attributes such as facing direction, head pose and body pose)  an output unit that outputs an image of the avatar performing the motion in real-time; (See Wu paragraph 67-68 where the system will display the avatar in the 3D games space 410 and output the haptic effects in real time along with the game effects (e.g. the avatar), thus, the avatar would be generated in real time as well) 
 	Wu teaches using gestures for controlling an avatar, (See Wu paragraph 69) however Wu does not explicitly teach a protocol generating unit for generating a protocol that provides predetermined tasks that can be performed by controlling the avatar's motion, and determines if the avatar performed the predetermined tasks wherein the protocol includes: an evaluation protocol for evaluating the user's biosignal characteristics; or a training protocol for enhancing the user's biosignal. However, in the analogous field of gesture detection Barachant teaches a protocol generating unit for generating a protocol that provides predetermined tasks that can be performed by interpreting user gestures, and determines if the user performed the predetermined tasks. (See Barachant paragraphs 43-45, 102, 112 where the EMG signals are put through a classifier that will identify a particular class of gestures (e.g. index finger tap, middle finger tap, index finger to thumb pinch, middle finger to thumb pinch, finger snap, etc.) which is then used to generate control information for controlling an augmented reality system, controlling a robot, controlling a vehicle, scrolling through text, controlling a virtual avatar, or any other suitable control task.) wherein the protocol includes: an evaluation protocol for evaluating the user's biosignal characteristics; (See Barachant paragraph 78, 84-88 where the classifiers may then be evaluated for their accuracy) or a training protocol for enhancing the user's biosignal. (See Barachant paragraph 132, 42-45 where the sensor data and training data is used to train detector models) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control with the teachings from the gesture control system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 3, where Wu in view of Barachant teaches the biosignal-based avatar control system according to claim 1, wherein the biosignal includes at least one of an electroencephalogram (EEG) signal, an electromyogram (EMG) signal and an electrooculogram (EOG) signal. (See Wu paragraph 24 where sensors 128 are configured to detect bio signals such as signals from devices such as an electroencephalogram (EEG), an electromyography (EMG), or an electrooculogram (EOG))  

 	Consider claim 4, where Wu in view of Barachant teaches the biosignal-based avatar control system according to claim 1, wherein the speed of the motion or magnitude of rotation of the avatar is controlled based on an amplitude of the biosignal. (See Barachant paragraph 67-68, 136 where amplitude of a signal provides a good basis for discrimination and the degree and or/ direction of a movement of an object can be determined by the gesture. Thus, it would be obvious to discriminate between fast/slow motion or small/large rotation based on the amplitude) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control with the teachings from the gesture control system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 5, where Wu in view of Barachant teaches the biosignal-based avatar control system according to claim 1, wherein the command determining unit processes the measured biosignal through frequency filtering, (See Barachant paragraph 116 where analog processing (e.g. noise reduction, filtering, etc) of the signals is performed) spatial filtering, (See Barachant paragraph 70) feature selection, (See Barachant paragraph 59) and classification, (See Barachant paragraph 129) and determines a command corresponding to a result value of the processing. (See Barachant paragraph 130) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control with the teachings from the gesture control system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 6, where Wu teaches A biosignal-based avatar control method that is performed by a processor, the method comprising: generating a user's avatar in a virtual reality environment; receiving the user's biosignal from a sensor; (See Wu figure 4 and paragraphs 49-65, 69 where the system can generate a user’s avatar 420 in the 3D game space 410, which may be a virtual reality space) determining the user's command based on the biosignal; (See Wu paragraphs 24, 29-33 where an event detector 210 gathers data from the external sensors to control location or orientation of the avatar)  controlling the avatar to perform a motion corresponding to the command; (See Wu paragraphs 24, 29-33 where an event detector 210 gathers data from the external sensors to control location or orientation of the avatar)  outputting an image of the avatar performing the motion in real-time. (See Wu paragraph 67-68 where the system will display the avatar in the 3D games space 410 and output the haptic effects in real time along with the game effects (e.g. the avatar), thus, the avatar would be generated in real time as well) 
	Wu teaches using gestures for controlling an avatar, (See Wu paragraph 69) however Wu does not explicitly teach a protocol generating unit for generating a protocol that provides predetermined tasks that can be performed by controlling the avatar's motion, and determines if the avatar performed the predetermined tasks wherein the protocol includes: an evaluation protocol for evaluating the user's biosignal characteristics; or a training protocol for enhancing the user's biosignal. However, in the analogous field of gesture detection Barachant teaches a protocol generating unit for generating a protocol that provides predetermined tasks that can be performed by interpreting user gestures, and determines if the user performed the predetermined tasks. (See Barachant paragraphs 43-45, 102, 112 where the EMG signals are put through a classifier that will identify a particular class of gestures (e.g. index finger tap, middle finger tap, index finger to thumb pinch, middle finger to thumb pinch, finger snap, etc.) which is then used to generate control information for controlling an augmented reality system, controlling a robot, controlling a vehicle, scrolling through text, controlling a virtual avatar, or any other suitable control task.) wherein the protocol includes: an evaluation protocol for evaluating the user's biosignal characteristics; (See Barachant paragraph 78, 42-45 where the classifiers may then be evaluated) or a training protocol for enhancing the user's biosignal. (See Barachant paragraph 132, 84-88 where the sensor data and training data is used to train detector models the detector model is designed to capture and interpret meaningful features from human gestures in an unsupervised or self-supervised way. The dataset includes EMG signals corresponding to index and middle finger taps divided into a training set including 50 consecutive finger taps for each finger recorded at approximately 2Hz. Thus, it is reasonable for one of ordinary skill in the art to recognize that the detector model has a training protocol that involves creation of a training set directing the user to perform 50 consecutive finger taps for each finger.)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control with the teachings from the gesture control system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 8, where Wu in view of Barachant teaches the biosignal-based avatar control method according to claim 6, wherein the biosignal includes at least one of an electroencephalogram (EEG) signal, an electromyogram (EMG) signal and an electrooculogram (EOG) signal. (See Wu paragraph 24 where sensors 128 are configured to detect bio signals such as signals from devices such as an electroencephalogram (EEG), an electromyography (EMG), or an electrooculogram (EOG))  

 	Consider claim 9, where Wu in view of Barachant teaches the biosignal-based avatar control method according to claim 6, wherein the determining the user's command based on the biosignal comprises: processing the biosignal through frequency filtering, (See Barachant paragraph 116 where analog processing (e.g. noise reduction, filtering, etc) of the signals is performed) spatial filtering, (See Barachant paragraph 70) feature selection, (See Barachant paragraph 59) and classification, (See Barachant paragraph 129) and determines a command corresponding to a result value of the processing. (See Barachant paragraph 130) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control with the teachings from the gesture control system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 10, where Wu in view of Barachant teaches the biosignal-based avatar control method according to claim 6, wherein a speed of the motion or magnitude of rotation of the avatar is controlled based on an amplitude of the biosignal. (See Barachant paragraph 67-68, 136 where amplitude of a signal provides a good basis for discrimination and the degree and or/ direction of a movement of an object can be determined by the gesture. Thus, it would be obvious to discriminate between fast/slow motion or small/large rotation based on the amplitude) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control with the teachings from the gesture control system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 11, where Wu in view of Barachant teaches a non-transitory computer readable storage medium for storing therein a computer program, for performing the biosignal-based avatar control method according to claim 6. Thus, the claim is rejected upon similar grounds and motivation as claim 6. 

	Consider claim 12 The biosignal-based avatar control system according to claim 1, wherein the evaluation protocol evaluates the user’s biosignal characteristics based on a number of times (See Barachant paragraph 69 where the classification model is vectorized with dimensions corresponding to number of times points x features) or intensity of the user’s biosignal generated for a preset time. (See Barachant paragraph 46 where the feature space of a short time window (30ms) may be reduced through the application of Principle Component Analysis where the local maximum is identified as a component.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control of an avatar with the teachings from the gesture control training and evaluation system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 13, where Wu in view of Barachant teaches the biosignal-based avatar control system according to claim 1, wherein the evaluation protocol evaluates the user’s biosignal characteristics based on accuracy of the tasks performed by the avatar. (See Barachant paragraph 78, 84-88 where the classifiers may then be evaluated for their accuracy) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control of an avatar with the teachings from the gesture control training and evaluation system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 14, where Wu in view of Barachant teaches the biosignal-based avatar control system according to claim 1, wherein the training protocol provides stepwise high-level tasks to induce gradual enhancement of the user’s biosignal. (See Barachant paragraph 132, 84-88 where the sensor data and training data is used to train detector models the detector model is designed to capture and interpret meaningful features from human gestures in an unsupervised or self-supervised way. The dataset includes EMG signals corresponding to index and middle finger taps divided into a training set including 50 consecutive finger taps for each finger recorded at approximately 2Hz. Thus, it is reasonable for one of ordinary skill in the art to recognize that the detector model has a training protocol that involves creation of a training set directing the user to perform 50 consecutive finger taps for each finger.)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control of an avatar with the teachings from the gesture control training and evaluation system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 15, where Wu in view of Barachant teaches the biosignal-based avatar control method according to claim 6, wherein the evaluation protocol evaluates the user’s biosignal characteristics based on a number of times (See Barachant paragraph 69 where the classification model is vectorized with dimensions corresponding to number of times points x features) or intensity of the user’s biosignal generated for a preset time. (See Barachant paragraph 46 where the feature space of a short time window (30ms) may be reduced through the application of Principle Component Analysis where the local maximum is identified as a component.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control of an avatar with the teachings from the gesture control training and evaluation system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 16, where Wu in view of Barachant teaches the biosignal-based avatar control method according to claim 6, wherein the evaluation protocol evaluates the user’s biosignal characteristics based on accuracy of the tasks performed by the avatar. (See Barachant paragraph 78, 84-88 where the classifiers may then be evaluated for their accuracy) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control of an avatar with the teachings from the gesture control training and evaluation system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)

 	Consider claim 17 where Wu in view of Barachant teaches the biosignal-based avatar control method according to claim 6, wherein the training protocol provides stepwise high-level tasks to induce gradual enhancement of the user’s biosignal. (See Barachant paragraph 132, 84-88 where the sensor data and training data is used to train detector models the detector model is designed to capture and interpret meaningful features from human gestures in an unsupervised or self-supervised way. The dataset includes EMG signals corresponding to index and middle finger taps divided into a training set including 50 consecutive finger taps for each finger recorded at approximately 2Hz. Thus, it is reasonable for one of ordinary skill in the art to recognize that the detector model has a training protocol that involves creation of a training set directing the user to perform 50 consecutive finger taps for each finger.)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Wu’s gesture control of an avatar with the teachings from the gesture control training and evaluation system of Barachant. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of achieving high accuracy rates for gesture classification (See Barachant 133)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624